DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 were originally filed April 29, 2020.
	The preliminary amendment to the claims received April 29, 2020 canceled claims 3-5, 7, and 8; amended claims 9-20; and added new claims 21-23.
	The amendment received March 12, 2021 amended claim 14.

	Please note: The amendment filed March 12, 2021 is missing claim 23. Therefore, it is unclear if the claim is canceled or still pending. In response to the present Office action, applicants must indicate the status of claim 23.

	Claims 1, 2, 6, and 9-22 are currently pending.
	Claims 1, 2, 9-15, 17, and 19 are currently under consideration.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 2, 9-19, and 21-23) in the reply filed on March 12, 2021 is acknowledged.

Claims 6 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 12, 2021.
Applicant’s election without traverse of a c-myc inhibitor consisting of a H1 peptide derived from the helix 1 (H1) carboxylic region of c-myc (claim 15), tPE consisting of PE domain IA and II (claim 13), and N-terminal polyhistidine tag (claim 17) as the species in the reply filed on March 12, 2021 is acknowledged. 

Claims 16, 18, 21, and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 12, 2021.
Please note: since applicants did not elect a specific sequence for species A and B, the specific sequences are withdrawn. 
Please note: Since claim 23 is missing from the claim set received March 12, 2021, a determination as to whether the claim is canceled, pending, under consideration, or withdrawn could not be made.

Potential Rejoinder
	Applicant elected claims directed to a product. If a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04. Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all the criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined. See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to a rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Priority
	The present application is a 371 (National Stage) of PCT/SG2018/050584 filed November 29, 2018 and claims foreign priority to Singapore 10201709898X filed November 29, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 29, 2020 is being considered by the examiner.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.

	Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).

See paragraph 96.

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Duplicate Claim Warning
Applicant is advised that should claim 1 be found allowable, claim 2 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Typically when claiming a “pharmaceutical composition” of an already claimed product, an additional element is added (e.g. pharmaceutically acceptable carrier, excipient, diluent, etc.). No new matter may be added.

Claim Objections
Claim 1 is objected to because of the following informalities: “fused to genetically” should read “fused to a genetically”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: “Aeroginosa” should not be capitalized.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities: “fused to genetically” should read “fused to a genetically”.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities: the comma after “or” is unnecessary.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 9-15, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the metes and bounds of the presently claimed chimeric fusion protein. For example, it is unclear what “being capable of” means. It is unclear if the structure of the claim is sufficient for the function or if the structure of the claim must somehow be modified to actually have the function. Stating the function definitively would be helpful.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Present claim 9 depends on present independent claim 1. Present independent claim 1 requires a c-myc inhibitor. Present claim 9 requires that the c-myc inhibitor is “capable of” disrupting c-myc dependent pathways in c-myc dependent cancers, interfering with specific c-myc DNA binding, or blocking c-myc/max dimerization which encompasses all of c-myc functions. Therefore, claim 9 does not appear to further limit the structure of the c-myc inhibitor. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Present claim 19 depends on present independent claim 1. Claim 1 refers to a chimeric fusion protein comprising (a) c-myc inhibitor and (b) a genetically modified Pseudomonas aeruginosa exotoxin A. While present independent claim 1 refers to a cell, the cell is only referred to as a function of the chimeric fusion protein and not actually part of the structure of the product. Thus, the specific cells of present claim 19 (i.e. cancerous cells of the cervix, colon, breast, lung, or stomach) do not further limit the structure of the chimeric fusion protein. To further support this, please refer to applicants reply received March 12, 2021 which states that “The action refers to claim 19 with respect to the requirement to elect species C (“all additional components”). However, claim 19 recites various cancerous cells, a nucleus of which the fusion protein of claim 1 is capable of penetrating. As such the cells of claim 19 are not “additional components” of the claimed fusion protein or pharmaceutical composition.”. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Giorello et al., 1998, Inhibition of Cancer Cell Growth and c-Myc Transcriptional Activity by a c-Myc Helix 1-Type Peptide Fused to an Internalization Sequence, Cancer Research, 58, 3654-3659; Deng et al., 2015, Developing a Novel Gene-Delivery Vector System Using the Recombinant Fusion Protein of Pseudomonas Exotoxin A and Hyperthermophilic Archaeal Histone HPhA, PLoS One, 10(11): e0142558 (12 pages); and Fey et al., U.S. Patent Application Publication 2008/0267977 published October 30, 2008.
For present claims 1, 2, 9, 10, 14, 15, and 19, Giorello et al. teach chimeric fusion polypeptides comprising (a) a c-myc inhibitor and (b) an antennapedia internalization sequence which enters the nucleus and wherein the c-myc inhibitor is at the C-terminus (please refer to the entire reference particularly the abstract; Introduction; Synthesis and Purification of Peptides).
However, Giorello et al. does not specifically teach PE.
For present claims 1, 2, 10-14, and 19, Deng et al. teach chimeric fusion polypeptides comprising the receptor binding and membrane translocation domains of PE (i.e. domains 1A and II, respectively) and (b) a polypeptide with DNA binding ability wherein the polypeptide with DNA binding ability is at the C-terminus (please refer to the entire reference particularly the abstract; Introduction; Expression and purification of fusion proteins).
However, Giorello et al. does not specifically teach polyhistidine.
For present claims 1, 2, 12, 13, 17, and 19, Fey et al. teach chimeric fusion polypeptides comprising PE and a N-terminal hexahistidine tag (please refer to the entire specification particularly the abstract; Figures 1A and 1B; paragraphs 6, 17, 18, 44, 74, 76, 77).
The claims would have been obvious because the substitution of one known element (i.e. antennapedia internalization peptide) for another (i.e. PE) would have yielded predictable results (i.e. cargo is transported into the cell and/or nucleus) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. adding tags to polypeptides in order to purify the polypeptides, look for expression, etc.) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Claims 1, 2, 9-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Giorello et al., 1998, Inhibition of Cancer Cell Growth and c-Myc Transcriptional Activity by a c-Myc Helix 1-Type Peptide Fused to an Internalization Sequence, Cancer Research, 58, 3654-3659; Lippolis et al., 2000, Pseudomonas Exotoxin-Mediated Delivery of Exogenous Antigens to MHC Class I and Class II Processing Pathways, Cellular Immunology, 203: 75-83; and Fey et al., U.S. Patent Application Publication 2008/0267977 published October 30, 2008.
For present claims 1, 2, 9, 10, 14, 15, and 19, Giorello et al. teach chimeric fusion polypeptides comprising (a) a c-myc inhibitor and (b) an antennapedia internalization sequence which enters the nucleus and wherein the c-myc inhibitor is at the C-terminus (please refer to the entire reference particularly the abstract; Introduction; Synthesis and Purification of Peptides).
However, Giorello et al. does not specifically teach PE.
For present claims 1, 2, 10-14, and 19, Lippolis et al. teach chimeric fusion polypeptides comprising receptor binding and membrane translocation domains of PE (i.e. domains 1A and II, respectively) and peptides wherein the peptides are at the C-terminus (please refer to the entire reference particularly the abstract; Introduction; Pseudomonas Exotoxin Expression Constructs; Expression and Purification of Recombinant PE Fusion Proteins; Figure 1).
However, Giorello et al. does not specifically teach polyhistidine.
For present claims 1, 2, 12, 13, 17, and 19, Fey et al. teach chimeric fusion polypeptides comprising PE and a N-terminal hexahistidine tag (please refer to the entire specification particularly the abstract; Figures 1A and 1B; paragraphs 6, 17, 18, 44, 74, 76, 77).
The claims would have been obvious because the substitution of one known element (i.e. antennapedia internalization peptide) for another (i.e. PE) would have yielded predictable results (i.e. cargo is transported into the cell and/or nucleus) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. adding tags to polypeptides in order to purify the polypeptides, look for expression, etc.) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent 5,512,658
U.S. Patent Application Publications 2012/0263748; 2013/0121983; 2015/0291941; and 2015/0044162.
Derossi et al., 1996, Cell Internalization of the Third Helix of the Antennapedia Homeodomain Is Receptor-independent, The Journal of Biological Chemistry, 271(30): 18188-18193.
Bidwell et al., 2005, Application of thermally responsive polypeptides directed against c-Myc transcriptional function for cancer therapy, Mol Cancer Ther, 4(7): 1076-1085.
Borowiec et al., 2016, Towards Engineering Novel PE-Based Immunotoxins by Targeting Them to the Nucleus, Toxins, 8: 321(20 pages).
Pescarolo et al., 2000, A retro-inverso peptide homologous to helix 1 of c-Myc is a potent and specific inhibitor of proliferation in different cellular systems, The FASEB Journal, 15(1): 31 pages.
Nieddu et al., 2005, Sequence specific peptidomimetic molecules inhibitors of a protein-protein interaction at the helix 1 level of c-Myc, The FASEB Journal, 19(6): 26 pages. 
Bagnasco et al., 2007, Inhibition of a protein-protein interaction between INI1 and c-Myc by small peptidomimetic molecules inspired by Helix-1 of c-Myc: identification of a new target of potential antineoplastic interest, The FASEB Journal, 21: 1256-1263.

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER D STEELE/Primary Examiner, Art Unit 1658